 In theMatterofAPPALACHIAN ELECTRIC POWERCo.andINTERNA-TIONALBROTHERHOODOFELECTRICALWORKERS,L.U.B-1182A. F. L.)Case No. R3351.--Decided January 28,1942Jurisdiction:electric utility.Investigation and Certification of Representatives:existence-of question: dis-pute as to appropriate unit; refusal to accord union recognition ; electionnecessary.Unit Appropriate for Collective Bargaining:all employees in one of two oper-ating units constituting a division of the Company,heldappropriate notwith-standing desire of the Company for a division-wide unit where among otherconsiderations organization has extended only to employees in the unit con-tended for by the sole organization involved, and where the operations of thetwo operating units are almost completely separated ; meter readers are in-cluded and sales, accounting, clerical, supervisory employees, surveyors androdmen, and janitors are excluded from the unit found appropriate.Mr. Robert W. Knadler,for the Board.Hunton, Williams, Anderson, GaydMoore,byMr. T. Justin MooreandMr. Edmund Preston,of Richmond, Va.; andMr. John L. Abbot,of Lynchburg Va., for the Company.Mr. Joseph C. McIntoshandMr. Lawson Wimberly,of Washington,D. C., for the Union.Miss Mary E. Perkins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 12, 1941, International Brotherhood of Electrical Work-ers,L. U. B-1182 (A. F. L.), herein called the Union, filed with theRegional Director for the Fifth Region (Baltimore, Maryland) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Appalachian ElectricPower Co., Roanoke, Virginia, herein called the Company, and re-questing an investigation and certification of representatives pursuantto Section 9 (c) of the National Labor Relations Act, 49 Stat. 449,38 N. L. R. B., No. 126.630 APPALACHIAN ELECTRICPOWERCO.631herein called the Act.On October 27, 1941, the National Labor Rela-tions Board, herein called the Board, acting pursuant to Section 9 (c)of the Act,and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered an inves-tigation and authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice.On November 17,1941,the Regional Director issued a notice of hearing, copies of whichwere duly served upon the Company and the Union.Pursuant to notice,a hearing was held on December 2 and 3, 1941,at Lynchburg,Virginia,before Mortimer Riemer, the Trial Examinerduly designated by the Chief Trial Examiner.The Board,the Com-pany, and the Union were represented by counsel and all participatedin the hearing.Full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing on the issueswas afforded all parties.In the course of the hearing,the Trial Ex-aminer made several rulings on motions and on objections to the admis-sion of evidence.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.On December 29, 1941,the Company fileda brief which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1. THE BUSINESS OF THE COMPANYAppalachian Electric Power Co. is a corporation organized underthe laws of the State of Virginia,having its principal office at Roanoke,Virginia.The Company is engaged in the production,transmission,and dis-tribution of electric power in the States of West Virginia and Vir-ginia.In both of these States the Company operates a number ofgenerating plants, connected by a 132,000-volt transmission line whichextends from the Ohio River, where it joins with a line of the OhioPower Company,south to Logan,West Virginia, and thence eastwardto Lynchburg, Virginia.This transmission line acts as a power pool,into which all the generating plants of the Company pour power tomake up a supply which flows across'two States,and which is takenoff as needed at the various substations of the Company and distributedto its customers.At two points on theTennesseeborder theline con-nectswith the lines of the Carolina Power and Light Company.A more detailed description of the relationship of the Company'soperations in the Lynchburg District,which are involved in thisproceeding,to the whole system of the Company is set'forth belowunder Section V. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATION INVOLVEDInternational Brotherhood of ElectricalWorkers, L. U. B-1182isa labor organization affiliated with the American Federation ofLabor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONEfforts to organize the Company's employees were made by theUnion in August 1939, lapsed for a period, and were renewed in April1940.A charter was issued to the Local on May 20, 1940, and theUnion has been active among the Company's employees in the Lynch-burg District since that time. In the spring of 1941 it was decidedto seek an agreement with the Company, and a representative of theUnion met with J. E. Jackson, the Lynchburg District manager, inJuly and August 1941, stating that the Union represented a majorityof the Company's employees in the District, and requesting that itbe recognized as their representative.Jackson expressed doubt asto the appropriateness of the unit requested by the Union; and ata conference between representatives of the Union, the Company,and the Board on September 3, 1941, the Company declined to partici-pate in a consent election among the Lynchburg District employees,on the ground that it did not consider that unit appropriate and urgedthat the question be referred to the Board.A statement of the Regional Director which was introduced intoevidence shows that the Union represents a substantial number ofthe Company's employees in the unit hereinafter found to be appro-priate.We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON CO1VI11IERCEWe find- that the question concerning representation which hasarisen,occurring in connection with the operations of the Companydescribed in Section I above, and in Section V below, hasa close,intimate, and substantial relation to trade, traffic, and commerce amongseveral States, and tends to lead to labordisputesburdening and ob-structing commerce and the free flow of commerce.V. THE APPROPRIATE UNITThe Union urges that the Company's employees in the LynchburgDistrict, with certain exclusions considered below, constitute an appro-'The Regional Director's statement shows that 42 person,, who were employed by theCompany on August 29, 1941, in the Lynchburg District, have signed "authorizations formembership"in the International Brotherhood of Electrical workers since July 1941.Theunit hereinafter found to be appropriate is composed of about 90 persons. APPALACHIANELECTRIC POWER CO.633priate unit.The Company contends that a unit consisting of itsemployees in the Roanoke-Lynchburg Division, with exclusions sim-ilar to those desired by the Union, is appropriate.The Company's system consists of four main divisions, of which twoare located in West Virginia, one in Virginia, and one partly ineach of these States.The easternmost of these Divisions, located en-tirely in Virginia, is known as the Roanoke-Lynchburg Division, andserves these two cities and surrounding rural areas.The Divisioncontains five generating plants, four hydroelectric plants, and onesteam plant, with a total generating capacity ranging from 13,000 to26,000 kilowatts, depending on water supply.Since the peak demandfor power in the Division is considerably in excess of this amount, theDivision draws on power generated in plants outside the Division tomake up its power supply. The operations of the Division thusconsist in large part of distribution and servicing.The Division em-ploys about 490 persons,2 of whom about 230 are classified as account-ing, sales, clerical, and supervisory employees, and who, by agreementof the parties, would be excluded from either a division or a districtunit for the purposes of collective bargaining.The remainder, con-sisting of about 260 persons, is made up mainly of line, service, andoperating employees.The Roanoke-Lynchburg Division is divided into two main operat-i ng units, the Roanoke and the Lynchburg Districts.About 95 of theline, service, and operating employees of the Division are employedin the Lynchburg District; the remainder are employed at Roanokeor at small local offices in the Division.As operating units, the twodistricts are almost completely separated, the only important serviceswhich are shared in common by the two districts being those of -aconstruction engineer who inspects and supervises construction inboth districts; those of the rural or mapping department which doeswork for the Division as a whole; and those of a trouble man locatedat Bedford, between the two districts, who is on the Roanoke Districtpay roll, but whose time is charged to the Lynchburg District when heperforms work for that district. Infrequently, in time of emergency,line gangs of one district are assigned to assist those of the other.Wages, hours, and vacations are uniform throughout the Division;there is no interchange of employees between the districts, however,and the loose seniority policy adhered to by the Company in makinglay-offs and promotions does not appear to operate on a Division-widebasis.While the Assistant Division Manager's signature is necessarytomake effective any discharges, hirings, promotions, or demotions,2About 230 so-called"system-wide"employees of the Company are located at Roanoke,the principal office of theCompany, butare not considered by either of the parties to beemployees of the Roanoke-Lynchburg Division,and hence are not involved in thisproceeding 634DECISIONSOF NATIONALLABOR RELATIONS BOARDthe employment records are kept in the District offices and the initialdecisionson such matters and on grievances are made locally subjectonly to the assistant division manager's approval.The Company has for some years had an operating agreement withan independent labor organization of its employees at its Cabin Creekgenerating plant near Charleston, Nest Virginia, one of the largestof its power plants.The number of employees covered by this agree-ment does not appear.Other than this, there is no history of col-lective bargaining between the Company and its employees.The Union made attempts in the fall of 1940, through visits of itsrepresentatives and by mail, to organize the employees of the Com-pany in the Roanoke District,? but has failed to secure any membersamong these employees.Roanoke is about 50 miles from Lynchburg.In the light of all the facts in this case, we are of the opinion that theLynchburg District can constitute a separate appropriate unit andthat the present state of the employees' self-organization indicates itspropriety in this case.4Our findings in this respect, however, does notpreclude a later determination that a larger unit is appropriate whenorganizationhas extended to employees in other parts of the Com-pany's system.The Union stated in its petition that the unit should include allemployees in the Lynchburg District, excluding accounting,sales,clerical, and supervisory employees.The petition was amended atthe hearing to list, according to the classifications on the Company'spay roll, the employees whom the Union desires to include and ex-clude.5The Company agrees in general with the inclusions andexclusionssuggested by the Union.Disagreement exists, however, asto the status of the following groups which the Union wishes toinclude :Line foremen, the appliance service foreman, and the assistant store-keeper.The Company contends that these employees should beexcluded because they are supervisory employees.The Union, onthe other hand, desires to include them.The three line foremen workin the field and supervise line crews of eight or nine men each, assign-ing and directing the work of the men under them; they do not, how-ever, do any substantial amount of work themselves.They have thepower to discipline the men under them and have an important voice"The Union's charter gives it jurisdiction over the Company's employees in the "RoanokeDivision "* SeeMatter of Southern California Cas CompanyandUtilityWorkers OrganizingCommittee, Local 114, C I.0 , 31 N. L it. B., No. 70.5 The amended petition would include line foremen,Linemen,groundmen,laborers,street-light cleaners,trouble men,electricians,electricians'helpers, operators, motormen, cut-inmen, meter helpers, meter readers, appliance service nmen,the appliance service foreman,the assistant storekeeper,the storeroom helper,maintenance men, mechanics'helpers, in-spectors,and car washers It would exclude surveyors,rodmen, janitors,and sales, ac-counting,clerical, and supervisory employees. APPALACHIANELECTRIC POWERCO.635in recommending hirings and discharges.The appliance serviceforeman supervises the work of four servicemen and only occasionallygoes out on servicing work himself.The assistant storekeeper is incharge of the Company's Lynchburg storeroom.He performs theclerical work necessary in keeping the inventories and other recordsof the storeroom, and has one helper.The duties of the line fore-men and the appliance service foreman are almost entirely super-visory in character; those of the assistant storekeeper are supervisoryand clerical.The Union agrees that other employees in supervisoryor clerical positions should be excluded.We see no reason for treat-ing line foremen, the appliance service foreman, and the assistantstorekeeper differently ; accordingly, we shall exclude them from theunit.Meter readers.The Company wishes to exclude from the unit itsmeter readers, of whom there are five, on the ground that they areclassified under the accounting department and do some clerical work.These employees spend about half their time in the field readingmeters and the rest of the time checking their readings in the ac-counting department.Although they have little contact with otherfield employees, it appears that they are promoted to be meter testersand meter installers, rather than to positions in the accounting depart-ment, and the Union asserts that for this reason they are properlyincluded in the unit.We shall include them.Disagreement also exists as to the following employees whom theUnion wishes to exclude :Surveyors and rodmen.Three surveyors are employed in the Lynch-burg District to survey the lines, properties, and rights of way of theCompany. They are assisted by a rodman. The union representativetestified that it is not customary for the International Brotherhood ofElectricalWorkers to, represent surveyors in other utility companies,and the Union has not sought to represent them here.We shall excludethem.Janitors.The Company employs five janitors to clean and main-tain its shops and office building in Lynchburg, and urges that theyshould be included in the unit.They are classified under the account-ing department.Most of the maintenance work at the Company'spowerhouses and subsi ations is performed by men who are employedto do other work at those places and whom the Union would includein any event, under the classification of "maintenance men," "opera-tors," or "helpers."The Union wishes to exclude the janitors in ques-tion, however, who work in Lynchburg and who do not appear to comein contact with the field employees generally.We shall exclude thejanitors from the unit.We find that all linemen, groundmen, laborers, street-light cleaners,troublemen, electricians, electricians' helpers, operators, metermen, 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDcut-inmen, meter helpers, meter readers, appliance servicemen, thestoreroom helper, maintenance men, mechanics' helpers, inspectors,and car washers, employed by the Company in the Lynchburg, Vir-ginia, District, excluding surveyors, rodmen, and janitors, and sales,accounting, clerical, and supervisory employees, constitute a unit ap-propriate for the purpose of collective bargaining, and this the saidunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining, and will other-wise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by an election by secret ballot.The Union requested that eligibility for voting be determined bya pay roll as close as possible to July 3, 1941, the date upon whichrecognition was first requested, on the ground that new employees havebeen added since that date.The fact that there have been personnelchanges is no reason, in the absence of circumstances not here present,for departing from our usual practice of choosing a current eligibilitydate.Moreover, the record shows that there has been no marked turn-over or significant variation in the number of employees since recog-nition was first requested.We shall direct that those eligible to votein the election shall be those persons in the appropriate unit who wereemployed by the Company during the pay-roll period immediatelypreceding the date of our Direction of Election, subject to the limita-tions and additions set forth in the Direction.Upon the basis of the foregoing findings of fact and the entire rec-ord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Appalachian Electric Power Co., Roanoke,Virginia, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All linemen, groundmen, laborers, street-light cleaners, troublemen, electricians, electricians' helpers, operators, metermen, cut-inmen, meter helpers, meter readers, appliance servicemen, the store-room helper, maintenance men, mechanics' helpers, inspectors, andcar washers employed by the Company in the Lynchburg, Virginia,District, excluding surveyors, rodmen, and janitors, and sales, ac-counting, clerical and supervisory employees, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the National Labor Relations Act. APPALACHIAN ELECTRIC POWER CO.DIRECTION OF ELECTION637By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Appalachian Electric Power Co., Roanoke, Virginia, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) clays from the date of this Direction of Election,under the direction and supervision of the Regional Director for theFifth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among all linemen, groundmen, laborers, street-light cleaners, trouble men, electricians, electricians' helpers, oper-ators,metermen, cut-in men, meter helpers, meter readers, applianceservicemen, the storeroom helper,maintenancemen,mechanics'helpers, inspectors, and car washers who were employed by the Com-pany in the Lynchburg, Virginia, District during the pay-roll periodimmediately preceding the date of this Direction of Election, in-cluding any such employees who did not work during that pay-rollperiod because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding surveyors, rodmen, and janitors, and sales, accounting, cler-ical, and supervisory employees, and employees who have since quit -orbeen discharged for cause, to determine whether or not they desire tobe represented for the purposes of collective bargaining by Interna-tional Brotherhood of Electrical Workers, L. U. B-1182 (A. F. L.).